Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 1 of 45




            EXHIBIT 2
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 2 of 45

                                   CONFIDENTIAL

                                                                   Page 1

1                      IN THE UNITED STATES DISTRICT COURT
2                       NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4
         MAURO BOTTA,                                    )
5                                                        )
                           Plaintiff,                    )
6                                                        )
                    vs.                                  ) Case No.
7                                                        )
         PRICEWATERHOUSECOOPERS, LLP,                    ) 3:18-cv-2615
8        LAURA BUSTAMANTE, TYE THORSON,                  )
         ROBERT HEATLEY, STIG HAAVARDTUN,                )
9        ERGEN GENC, TIMOTHY CAREY and                   )
         STEVE MCCANN,                                   )
10                                                       )
                           Defendants.                   )
11                                                       )
12
                           Confidential, Pursuant to Protective
13
                                             Order
14
                              DEPOSITION OF STIG HAAVARDTUN
15
                                    SAN JOSE, CALIFORNIA
16
                                       January 9, 2019
17
                                          10:10 a.m.
18
19
20
        REPORTED BY:
21      Theresa Nadeau, CSR No. 10526
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 3 of 45

                                   CONFIDENTIAL

                                                                   Page 2

1                     IN THE UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                          SAN FRANCISCO DIVISION
4
         MAURO BOTTA,                               )
5                                                   )
                           Plaintiff,               )
6                                                   )
                     vs.                            ) Case No.
7                                                   )
         PRICEWATERHOUSECOOPERS, LLP,               ) 3:18-cv-2615
8        LAURA BUSTAMANTE, TYE THORSON,             )
         ROBERT HEATLEY, STIG HAAVARDTUN,           )
9        ERGEN GENC, TIMOTHY CAREY and              )
         STEVE MCCANN,                              )
10                                                  )
                           Defendants.              )
11                                                  )
12
13
14
15
16
17
18
19
20                  Deposition of STIG HAAVARDTUN, taken on behalf
21      of Plaintiff, at the offices of Pricewaterhousecoopers,
22      LLP, 488 South Almaden Boulevard, 18th Floor, San Jose,
23      California, at 10:10 a.m. on Wednesday, January 9, 2019,
24      before Theresa Nadeau, Certified Shorthand Reporter No.
25      10526.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 4 of 45

                                   CONFIDENTIAL

                                                                   Page 3

1                                       APPEARANCES
2
        FOR THE PLAINTIFF:
3
               DEREK SMITH LAW GROUP, LLC
4              One Penn Plaza, Suite 4905
               New York, California 10119
5              (212) 587-0760
               BY:  ALEXANDER G. CABECEIRAS, ESQ.
6                   alexc@dereksmithlaw.com
7       FOR THE DEFENDANTS:
8              HUESTON HENNIGAN, LLP
               523 West Sixth Street, Suite 400
9              Los Angeles, CA  90014
               (213) 788-4340
10             BY:  JOSEPH A. REITER, ESQ.
                    jreiter@hueston.com
11
12      Also present:          Geoff Ezgar
13
                                               --oOo--
14
15
16
17
18
19
20
21
22
23
24
25

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 5 of 45

                                     CONFIDENTIAL

                                                                      Page 4

1                                I N D E X
2       WITNESS
3       STIG HAAVARDTUN
4       Examination by:                                        Page
5        Mr. Cabeceiras                                         5
6        Mr. Reiter                                            83
7
8
9                              E X H I B I T S
10      Number            Description                                        Page
11      Exhibit 34    E-mail chain, PwC_B00000135-137                          31
12      Exhibit 35    E-mail chain, PwC_B00000598-605                          34
13      Exhibit 36    E-mail chain, PwC_B00000606-608                          42
14      Exhibit 37    E-mail chain, PwC_B00000609                              47
15      Exhibit 38    E-mail from Chris Walter to various                      49
                      recipients, PwC_B00000120
16
        Exhibit 39    E-mail from Stig Haavardtun to James Martin,             52
17                    PwC_B00000123
18      Exhibit 40    E-mail chain, Mauro Botta/Stig Haavardtun,               53
                      PwC_B0000615
19
        Exhibit 41    E-mail from Gregg Lakritz to Stig Haavardtun,            66
20                    PwC_B00005932-33
21      Exhibit 42    E-mail chain with attached excerpts from                 76
                      performance review, PwC_B00001886-1894
22
23                                 --oOo--
24
25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 6 of 45

                                     CONFIDENTIAL

                                                                       Page 5

1                             SAN JOSE, CALIFORNIA

2            WEDNESDAY, JANUARY 9, 2019, 10:10 a.m.-2:15 p.m.

3

4                                 STIG HAAVARDTUN,

5                     a witness herein, after having been

6                     administered the oath by the court

7                     reporter, was examined and testified

8                     as follows:

9

10                            E X A M I N A T I O N

11      BY MR. CABECEIRAS:

12           Q.     Good morning, Mr. Haavardtun.           Can you

13      pronounce your name for me, first of all, so I don't

14      butcher it.

15           A.     It's Haavardtun.

16           Q.     Haavardtun.     May I call you Stig?

17           A.     Yeah.   That's fine.

18           Q.     Okay.   Stig, my name's Alex Cabeceiras.            I

19      represent Mauro Botta in his claim against PwC.               You've

20      been called here to testify as a witness today.

21                  Just so we understand how this is going to

22      operate, it is a telephone deposition, so I ask that you

23      pause before you answer any of my questions.              That way

24      you can ensure that, A, I've gotten my full question

25      out, and, B, allowed your counsel to object should he

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 7 of 45

                                     CONFIDENTIAL

                                                                     Page 31

1       did Mr. Botta raise any concerns to you about prior

2       audits of Harmonic?

3                   MR. REITER:     Vague as to concerns.

4                   THE WITNESS:     His comment was about the 2014

5       audit, not any prior audits.

6                   MR. CABECEIRAS:        Could we go off the record for

7       a minute here?

8                   MR. REITER:     Yes.

9                   (Break taken.)

10                  MR. CABECEIRAS:        Let's go back on.      Counsel, if

11      you could hand the witness what's been marked for him as

12      Exhibit 1.

13                  (Off-the-record discussion.)

14                  (Plaintiff's Exhibit 34 was marked for

15                  identification.)

16      BY MR. CABECEIRAS:

17           Q.     Stig, please review the document and let me

18      know when you're done reviewing it.

19           A.     Okay.   I've looked at it.

20           Q.     Thank you.     Stig, who is Laura Bustamante?

21           A.     Laura Bustamante is a partner in the PwC audit

22      group in San Jose.

23           Q.     It appears here she writes, "Stig says he

24      sealed the deal."        Is that an accurate reflection?

25                  MR. REITER:     Object to form.         Are you asking

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company               www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 8 of 45

                                   CONFIDENTIAL

                                                                  Page 32

1       him if that's what the document says?

2                   MR. CABECEIRAS:   Yes.

3                   THE WITNESS:   Well, that's what it says.

4       BY MR. CABECEIRAS:

5             Q.    At any time in 2014 did you speak to Mr. Botta

6       about him staying at PwC and not quitting or taking a

7       new job?

8             A.    I had a discussion about him thinking about

9       leaving PwC, yes.

10            Q.    Do you remember when this was specifically?

11            A.    I don't.

12            Q.    Do you remember what was specifically discussed

13      between you and Mr. Botta?

14            A.    I believe I asked Mauro what he wanted to do,

15      what his ideal job was.

16            Q.    Do you remember Mr. Botta's response?

17            A.    I think he described something similar to his

18      current job as an auditor, that that's what he wanted to

19      do.

20            Q.    Did anybody at PwC ask you to speak to

21      Mr. Mauro or Mr. Botta about his resignation?

22            A.    I don't remember whether I spoke to him because

23      someone asked me or whether Mauro reached out to me.               I

24      don't remember.

25            Q.    At any time during your conversation with

                               David Feldman Worldwide
     800-642-1099                A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 9 of 45

                                     CONFIDENTIAL

                                                                  Page 33

1       Mr. Botta, did you encourage him to stay at PwC?

2            A.     After he had said that his, like, preferred

3       work was to be an auditor, I encouraged him to remain

4       with an audit firm, and I may have encouraged him to

5       stay with PwC since that was the audit firm he was

6       currently with.

7            Q.     And do you remember speaking to Ms. Bustamante

8       about your conversation with Mr. Botta?

9            A.     I don't remember that discussion, but it would

10      have been natural that I talked to her about it.

11           Q.     And can you clarify why it would have been

12      natural?

13           A.     Laura was the head of the semiconductor audit

14      group at the time, and I believe Mauro was in that

15      group.

16           Q.     After you spoke to Mauro about his, we'll just

17      say, general employment, did you have any follow-up

18      conversations with him about the same topic?

19                  MR. REITER:     I'm going to object to form and

20      misstates testimony as to conversation about general

21      employment, and for that reason I'll object as vague as

22      well.

23                  THE WITNESS:     From after we had worked together

24      on Micron, Mauro reached out to me from time to time to

25      get general coaching and advice on how things were going

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 10 of 45

                                   CONFIDENTIAL

                                                                  Page 34

1       for him.     Not uncommon to do that but, yes, he reached
2       out to me every now and then.
3       BY MR. CABECEIRAS:
4            Q.     And if you can recall during those times, what
5       kind of advice was Mauro seeking from you?
6            A.     I don't remember the details of it so it would
7       be me speculating.        It would be basically about how his
8       work was going, but I just don't remember the details.
9       I'm sorry.
10                  MR. CABECEIRAS:       Counsel, I'll ask that you
11      hand the witness what's been marked as Exhibit 2 and we
12      can mark it as 35.
13                  (Plaintiffs' Exhibit 35 was marked for
14                  identification.)
15      BY MR. CABECEIRAS:
16           Q.     Stig, if you could please review the document
17      once you have it and let me know when you've finished.
18      It is long, so please take your time.
19           A.     Okay.   There's part of this document where the
20      text is too small for me to read it, so --
21           Q.     Oh, okay.
22           A.     So if you ask about some of it, we may -- I
23      think Joe's bringing it up on his computer.
24                  MR. REITER:     Let's go off the record for one
25      second.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 11 of 45

                                    CONFIDENTIAL

                                                                  Page 40

1       audit finding?

2            A.     We ultimately concluded it was not an audit

3       finding.

4            Q.     And do you recall when that conclusion was

5       reached?

6            A.     I don't remember exactly, but it must have been

7       before we completed the audit.

8            Q.     And before that conclusion was reached, did you

9       reach out to the national office to gain a better

10      understanding?

11           A.     Not on the topic of whether it was an audit

12      finding or not.

13           Q.     Do you have any knowledge as to whether

14      Mr. Botta reached out to the national office on the same

15      topic?

16           A.     On whether it was an audit finding?

17           Q.     Correct.

18           A.     I don't know.    I don't know if he did.       It

19      would be very unusual for him to reach out without my

20      knowledge.     The question may have -- the question may

21      have come up in broader discussion about something else,

22      but I don't remember that specific discussion.

23           Q.     Thank you.    So in December of 2015 did

24      Mr. Botta tell you face to face the accounting

25      convention used on the Harmonic audit was not analyzed

                                 David Feldman Worldwide
     800-642-1099                  A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 12 of 45

                                     CONFIDENTIAL

                                                                   Page 41

1       properly for materiality impacts?

2                   MR. REITER:     I'll object to form and lacks

3       foundation.

4                   THE WITNESS:     I don't remember if it was a

5       face-to-face discussion, but I remember Mauro talking to

6       me with some questions around the convention used for

7       amortizing service revenue.

8       BY MR. CABECEIRAS:

9            Q.     And after learning about Mr. Botta's concerns,

10      did you notify anybody at PwC about his concerns?

11           A.     I don't remember if I did in 2015.         I

12      ultimately talked to others later on, but I don't

13      remember if I did in 2015.

14           Q.     Did Mauro ever share with you his concern that

15      Harmonic had inadequate revenue recognition in the

16      2014-2015 audit?

17           A.     So I'm not sure I fully understand the

18      question.     Mauro raised a question around the

19      amortization method for service revenue.            It was a

20      question that I agreed we needed to look into, so I'm

21      not sure I fully understand the rest of the question.

22           Q.     That's fine.     At one point did you ever

23      instruct Mr. Botta with respect to the Harmonic

24      engagement to review 60 contracts?

25           A.     I did not instruct Mr. Botta to review 60

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 13 of 45

                                     CONFIDENTIAL

                                                                  Page 42

1       contracts.

2                   MR. CABECEIRAS:      Okay.    Joe, you can hand the

3       witness what's been marked for you as Exhibit 3, and

4       we'll mark it as 36.

5                   (Plaintiff's Exhibit 36 was marked for

6                   identification.)

7       BY MR. CABECEIRAS:

8            Q.     Stig, if you could review once you have it, let

9       me know when you're done.

10           A.     Okay, I've looked through the document.

11           Q.     Great.     Stig, who is Anna Watson?

12           A.     Anna Watson is a senior manager in what's

13      called the chief auditor group.

14           Q.     And is she based in San Jose?

15           A.     She's based in San Jose, yes.

16           Q.     And was she a senior manager assigned to the

17      Harmonic audit?

18           A.     No.     She was in a support group called the

19      chief auditor group.

20           Q.     And what kind of support did her group provide?

21           A.     Group provided support around audit methodology

22      question.

23           Q.     And do you know who Gilbert Simonetti is?

24           A.     Yeah.     Gil Simonetti is a partner.     I don't

25      remember whether he was in the chief auditor group or if

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 14 of 45

                                      CONFIDENTIAL

                                                                  Page 43

1       he was in the national methodology group at the time.               I

2       think he may have been in the national methodology, but

3       I don't remember for sure.

4            Q.      And this appears to be an e-mail reflecting --

5       well, within an attachment, though it's from a

6       discussion.        Do you remember having a discussion with

7       you, Mr. Botta, Anna Watson and Gil?

8            A.      I remember having the discussions with them on

9       this topic.        Whether it was one discussion or multiple

10      discussions, I don't remember, but I do remember having

11      discussions with both of them on this topic.

12           Q.      Do you recall if these discussions occurred

13      before or after Mr. Botta sent you his comments on the

14      SAB99 memo?

15           A.      I don't remember whether they were before or

16      after.      Just looking at the date, it looks like they're

17      after, but I don't remember.

18           Q.      And do you recall where any of these

19      discussions physically took place?

20           A.      No.

21                   MR. REITER:     And lacks foundation that there

22      were discussions.

23                   THE WITNESS:     No.    No.   I think they may have

24      been phone conversations, but I don't --

25      BY MR. CABECEIRAS:

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 15 of 45

                                     CONFIDENTIAL

                                                                  Page 44

1            Q.     Did you, I'll say, enlist the help of Anna

2       Watson or enlist the support of Anna Watson in this

3       matter?

4            A.     I did reach out to Anna to ask her to help on

5       this, yes.

6            Q.     Did you also reach out to Gil to help out on

7       this matter?

8            A.     Yes, I did.

9            Q.     And why at that time did you feel you needed

10      Anna's help or support in this matter?

11           A.     So I think there were -- there were questions

12      around -- so Mauro had asked some questions around

13      whether sampling methodology was allowed for quantifying

14      this or whether you had to go and basically redo every

15      transaction or the company would have to go and redo

16      every transaction.

17                  So I thought that sampling was okay, but since

18      Mauro had raised this question, I felt it was prudent to

19      talk to national methodology to get advice on whether it

20      was okay and how to go about doing -- for the company to

21      do that sampling.

22           Q.     And when you say sampling, what specifically

23      were you looking to sample?

24           A.     So we weren't sampling.         It was the company

25      that was doing a sample to identify the impact of this

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 16 of 45

                                   CONFIDENTIAL

                                                                  Page 45

1       accounting convention for the amortization of service

2       revenue.

3            Q.     And do you have any knowledge as to how

4       Harmonic went about sampling?

5            A.     So I think Harmonic originally went through and

6       looked at 60 transactions.        I think they ultimately

7       expanded to about a hundred transactions, and then they

8       took the impact of those hundred transactions and they

9       did what's called extrapolation to the rest of the

10      population.

11           Q.     And at that time in February 2016 did you feel

12      Harmonic -- that 60 transactions was an adequate sample?

13           A.     I didn't know, which is why we consulted with

14      national.

15           Q.     And I know you talked about why you needed the

16      support of Anna.     Why did you feel at that time you

17      needed the support of Gil as well?

18           A.     So Anna and Gil both worked in the same group.

19      Anna's a senior manager, Gil is a partner, so they were

20      cooperating on this thing.

21           Q.     And did they ever share with you their

22      conclusions on the issue?

23           A.     So they concluded that sampling was

24      appropriate.     They also concluded that the company

25      needed to sort of do a statistical analysis to support

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 17 of 45

                                   CONFIDENTIAL

                                                                  Page 46

1       the sample size.

2            Q.     Did they ever conclude that sampling of 60

3       transactions was appropriate?

4            A.     They didn't comment on the sample size.         There

5       needed to be a statistic analysis done to identify it.

6            Q.     And to your knowledge did Harmonic do a

7       statistical analysis?

8            A.     Yes.   Harmonic actually hired a statistician to

9       help them come up with a statistically valid sample.

10           Q.     Besides seeking the support of Anna and Gil,

11      did you reach out to anybody else at PwC on this

12      specific issue?

13           A.     So I talked to Ergen Genc who is the quality

14      review partner on the engagement.

15           Q.     And do you recall when you spoke to him?

16           A.     I don't know for sure.      It was in either

17      December or January.      It was before I reached out to Gil

18      and Anna.

19           Q.     And did he share with you his opinions on the

20      issue?

21           A.     We discussed the issue, and I believe he agreed

22      that it was prudent to talk to national on it.

23           Q.     Stig, at any time during this debate -- well,

24      withdraw it.

25                  At any time during this issue with revenue

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 18 of 45

                                     CONFIDENTIAL

                                                                  Page 47

1       recognition at Harmonic, did you ever tell Mr. Botta you

2       have to be careful, there are important clients on the

3       board of Harmonic, one of which is Wells Fargo?

4              A.   I don't remember saying that in conjunction

5       with this issue.

6              Q.   Do you remember saying that to Mr. Botta at

7       all?

8              A.   I don't remember using that exact phrase.

9              Q.   To your knowledge is there a board member on

10      Harmonic's board who is also on Wells Fargo's board?

11             A.   Yes, there is.

12             Q.   At that time in early 2016 did you have any

13      concerns of losing Harmonic as a client?

14             A.   No.   No, I didn't.

15             Q.   Up until that point -- and I do apologize if

16      it's been asked and answered, but I'm just not sure, how

17      long had Harmonic been a client of PwC's?

18             A.   I don't know exactly.        I think they'd been a

19      client since the mid or early '90s.

20                  MR. CABECEIRAS:      Okay.    Counsel, if you could

21      hand the witness what's been marked for us as Exhibit 4

22      and, Miss Court Reporter, if you could mark it as 37.

23                  (Plaintiff's Exhibit 37 was marked for

24                  identification.)

25                  MR. REITER:     You said Exhibit 4?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 19 of 45

                                   CONFIDENTIAL

                                                                  Page 48

1       BY MR. CABECEIRAS:      Exhibit 4, correct.

2            Q.     Stig, if you could just review and let me know

3       when you're done.

4            A.     Okay.   I read this.

5            Q.     At any time did Mr. Botta say to you that he

6       was okay with how Harmonic was dealing with the

7       situation we were just discussing?

8            A.     So he ultimately said he was okay with the

9       audit and the work that had been done on the audit.             I

10      don't remember if he had specific discussion on this

11      topic or not, but it was my understanding that Mauro was

12      okay with where we were heading, but --

13           Q.     Prior to seeking the support of Anna Watson,

14      had you had to seek her support out on other audit

15      issues prior to this?

16           A.     I probably have talked to Anna on other audit

17      issues, either on Harmonic or other jobs in the past.

18      It was not uncommon for me to reach out to the chief

19      auditor group either before or after, but I don't

20      remember any specific instances of it.

21           Q.     And what about for Gil?       Prior to this had you

22      reached out to him for any kind of support?

23           A.     I don't think I had consulted with Gil prior to

24      this.

25                  MR. CABECEIRAS:    Counsel, if you could hand the

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 20 of 45

                                     CONFIDENTIAL

                                                                  Page 49

1       witness Exhibit 6, and we can mark it as 38.

2                   (Plaintiff's Exhibit 38 was marked for

3                   identification.)

4       BY MR. CABECEIRAS:

5            Q.     Stig, please review and let me know when you're

6       done.

7            A.     Yeah.    I looked at this.

8            Q.     Great.     Stig, who is James Martin?

9            A.     I believe that James Martin is a manager or

10      senior manager in the national methodology group,

11      although I don't know that for sure.

12           Q.     And do you know who Chris J. Walter is?

13           A.     I don't.

14           Q.     And the subject matter is the request for a

15      formal consultation related to Harmonic, Inc. has been

16      assigned to James Martin.         Did you make a request for a

17      formal consultant -- or consultation, excuse me, related

18      to Harmonic, Inc.?

19           A.     So this is just a system-generated e-mail.

20      Mauro, myself and Ergen had discussed the need to do a

21      consultation with regards to the control implication of

22      the revenue -- revenue amortization matter.

23           Q.     The revenue what matter?         I'm sorry, I didn't

24      hear that last part.

25           A.     The amortization convention for service

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 21 of 45

                                     CONFIDENTIAL

                                                                  Page 50

1       revenue.

2            Q.     When you had that conversation, could you at

3       that point identify any control deficiencies at

4       Harmonic?

5                   MR. REITER:     Object to form.

6                   THE WITNESS:     There was a control deficiency

7       with regards to this amortization, and we had to

8       evaluate what type of deficiency it was.

9       BY MR. CABECEIRAS:

10           Q.     Did you at any time not want to or feel like

11      you needed to evaluate that deficiency?

12                  MR. REITER:     So, compound.      Object to form.      If

13      you understand.

14                  THE WITNESS:     We're required to evaluate all

15      deficiencies.     It's part of the audit.

16      BY MR. CABECEIRAS:

17           Q.     Did you ever tell Mr. Botta that many companies

18      in Silicon Valley have material weaknesses, that we have

19      to let those weaknesses slide?

20           A.     No, I did not make that statement.

21           Q.     Besides the control deficiencies or deficiency

22      you just described, did Mr. Botta ever bring up anything

23      he perceived to be a control deficiency with respect to

24      the Harmonic engagement?

25                  MR. REITER:     Object to form.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 22 of 45

                                       CONFIDENTIAL

                                                                   Page 51

1                     THE WITNESS:     There were numerous deficiencies

2       that were identified that all got evaluated as part of

3       the completion of the audit.

4       BY MR. CABECEIRAS:

5            Q.       Do you recall what those deficiencies were?

6            A.       No.   I would have to go back and look at what's

7       called the SAB document that lists out all the

8       deficiencies.        I remember some of them, but I don't

9       remember all.

10           Q.       Could you share with me some of the ones you do

11      know?

12           A.       I can, but it would be -- it won't be complete

13      list.       It would be -- I know there were some with

14      regards to like some accruals and there was some with

15      regards to some inventory.             I think there may have been

16      one with warranty and some with related bank account,

17      but I would have to go back and look at the SAB document

18      to identify that.

19                    MR. CABECEIRAS:        Could we go off the record for

20      a second?

21                    MR. REITER:     Yep.

22                    (Lunch break taken.)

23                    MR. CABECEIRAS:        Counsel, could you hand the

24      witness what's been marked for our purposes as Exhibit

25      8.   We can mark it as 39.

                                    David Feldman Worldwide
     800-642-1099                     A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 23 of 45

                                   CONFIDENTIAL

                                                                  Page 54

1       his schedule and performance.         Did you and Mr. Botta

2       ever meet with respect to Mr. Botta's schedule and

3       performance?

4            A.     Yes, we did.

5            Q.     Do you recall when that meeting took place?

6            A.     I don't remember exactly when.        I think it was

7       a few weeks after this because I remember it being after

8       having finalized the performance evaluation.

9            Q.     And do you remember where you guys met?

10           A.     I believe we met in the PwC office.

11           Q.     And do you remember when in relation to this

12      e-mail you had submitted the performance review

13      evaluation?

14           A.     I think it was a couple of weeks after this.            I

15      don't remember exactly when it was.

16           Q.     And when you met, did you discuss what Mauro

17      brought up in this e-mail, what was talked about?

18           A.     So we discussed his performance on the

19      engagement and we discussed the decision that it was

20      best for everyone that he did not continue on the

21      engagement.

22           Q.     And at that time did you have an opinion as to

23      his performance on the engagement?

24           A.     Yeah.   I completed a performance evaluation at

25      that point.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 24 of 45

                                   CONFIDENTIAL

                                                                   Page 55

1            Q.     Can you recall if you thought Mauro did a good

2       job on --

3            A.     I thought that Mauro had done a good job in

4       raising questions and that he had shown good knowledge

5       about accounting and audit methodology.

6                   I thought that he had done a less good job when

7       it comes to resolving these questions and that we needed

8       to bring in a lot of additional staff to help resolve

9       questions that he weren't able to resolve.

10                  And I thought that he had done a actually

11      particularly poor job with regard to his interaction

12      with the client and his professionality and sort of

13      courtesy when it comes to dealing with the client.

14           Q.     And I may have misheard you.          Did you say you

15      thought he did a bad job with bringing in additional

16      staff?

17           A.     We had to bring in additional staff because he

18      weren't able to resolve or answer the questions that he

19      had brought up.

20           Q.     And who are you referring to when you say

21      additional staff?

22           A.     So we brought in two additional senior managers

23      and I believe a number of other managers and senior

24      associates.     I don't remember the names of all of them,

25      but it was a pretty large team towards the end of the

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 25 of 45

                                     CONFIDENTIAL

                                                                      Page 56

1       audit.

2            Q.     So you said about two additional senior

3       managers.     And do you recall how many other managers

4       were actually brought on?

5            A.     I don't remember the exact staff level.             I

6       thought we brought on like more than five additional

7       people.

8            Q.     You know, in general, is that unusual to bring

9       more senior managers or managers on to a project?

10           A.     I think it's fairly unusual, yes.             It's not

11      like it's never happened, but it's not very common.

12           Q.     And were these additional staff members brought

13      on to raise concerns that Mr. Botta had specifically

14      about the Harmonic engagement?

15                  MR. REITER:     Object to form.

16                  THE WITNESS:     They were brought on to close out

17      some of the questions that Mauro had brought up and to

18      finish additional audit work that had not been completed

19      during the normal time.

20      BY MR. CABECEIRAS:

21           Q.     Do you recall what audit work was incomplete?

22           A.     I don't remember in detail.             I know there was a

23      lot of revenue testing that was incomplete.                I think

24      there were testing with regards to inventory.                I think

25      there were testing with regards to effectiveness of

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 26 of 45

                                     CONFIDENTIAL

                                                                  Page 57

1       controls.     It was a fairly -- it was a fairly broad

2       array of work that still needed to be done when we

3       brought on additional resources.

4            Q.     And did that work need to be done for the audit

5       in that quarter or for audits past?

6            A.     It had to be done to complete the 2015 audit,

7       which was the one we were working on in February and

8       March of 2016.

9            Q.     Circling back to your conversation with Mauro

10      after he wrote this e-mail, you had said that it would

11      be best if he did not continue on the Harmonic

12      engagement.        Is that accurate?

13           A.     Yes.

14           Q.     Do you remember who specifically -- well,

15      withdrawn.

16                  Did anybody ever ask you to remove Mr. Botta

17      from the Harmonic engagement?

18           A.     The controller at the client asked me for him

19      not to be on the Harmonic engagement, yes.

20           Q.     And when did the controller ask you that?

21           A.     He first raised concerns in October of 2015 and

22      he continued to raise concerns during January to March

23      of 2016.

24           Q.     And who was the controller in October of 2015?

25           A.     Greg Lakritz.

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 27 of 45

                                   CONFIDENTIAL

                                                                   Page 58

1            Q.     And if you can recall in October of 2015, what

2       was Greg's first concern with respect to Mauro on the

3       Harmonic engagement?

4            A.     I don't remember the detail.          I think there was

5       a question that had been raised that it took a long time

6       to resolve, and I think he felt that Mauro wasn't sort

7       of responsive to discussions or points that Greg had

8       raised, but I don't remember the exact detail of it.                I

9       just remember that there were -- let's call it noise

10      already in October of 2015.

11           Q.     And did you speak to Mauro after Greg had

12      brought this issue up to you in October of 2015?

13           A.     I spoke briefly to him.       I'm not sure if I

14      mentioned that Greg had brought the issue up, but I told

15      him that he should continue to raise questions and that

16      I would deal with it if he got any pushback from the

17      client.

18           Q.     And going back to your meeting with Mr. Botta,

19      after Mr. Botta sent the e-mail that's been marked

20      Exhibit 40, did Mr. Botta tell you that he disagreed

21      with the performance evaluation you gave him?

22           A.     I don't know if he specifically said that he

23      disagreed, but he clearly wasn't happy with the

24      performance evaluation that I provided.

25           Q.     Were there aspects that he told you he was

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 28 of 45

                                     CONFIDENTIAL

                                                                      Page 59

1       unhappy with or disagreed with?

2              A.   I don't remember any specifics of the

3       discussion.

4              Q.   Do you recall --

5              A.   I think he agreed with the themes.             He thought

6       that may -- like the things he hadn't done well he

7       thought I had emphasized too much, and the things he had

8       done well he thought I hadn't emphasized enough.                I

9       don't think he disagreed with sort of the aspect.                   He

10      thought -- he may have disagreed a little bit with the

11      weighting and the rankings that I provided.

12             Q.   Did Mr. Botta ask you to change the review at

13      all?

14             A.   I can't remember him asking me to do that.

15      It's possible that he did, but I can't remember.

16             Q.   Was that even an option?

17             A.   I wouldn't have changed it.             He can ask, but it

18      would have been my decision.

19             Q.   Got it.     And you said generally that the

20      controller at Harmonic had continued to brought things

21      up January through March of 2016.            Can you give me any

22      specific conversations you remember in which the

23      controller of Harmonic brought up issues he was having

24      with Mr. Botta during that time frame?

25             A.   Yeah.     There was a couple of meetings and I

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 29 of 45

                                   CONFIDENTIAL

                                                                  Page 60

1       think the themes were around his communication and like

2       the fact that -- like he had a lot of questions, he had

3       some criticism, but he never really went and talked to

4       the people at the Harmonic finance team.          He sort of

5       sent some -- he came in the evening and he talked to

6       some of the other staff members, and he sent the other

7       staff members out to basically tell people that their

8       work weren't good enough, didn't meet Mauro's standard.

9                   So like he -- I think the controller's main

10      concern was he just -- like there's this guy who we

11      don't really see who comes and tells us that what we're

12      doing isn't good enough.       We would actually like to meet

13      him and understand his point of view rather than just

14      have some people come and tell us that he's not happy

15      with us.

16           Q.     And do you have any knowledge as to who these

17      staff members were that Mauro allegedly sent to voice

18      his unhappiness?

19           A.     I think most of it was -- there were two senior

20      associates on the job that I think were mostly the

21      people, but I think there may have been others as well,

22      but I think those two were the ones that did most of the

23      communication.

24           Q.     Besides that conversation, can you think of any

25      other conversations between you and the controller at

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 30 of 45

                                       CONFIDENTIAL

                                                                   Page 61

1       Harmonic in which the controller brought up some issues

2       with Mr. Botta?

3            A.       So I had numerous discussions with Greg

4       throughout the year-end audit about his, let's say,

5       concerns with Mauro.          I would say that was the main

6       theme of it.          Like there were -- there was especially a

7       person in the inventory group that felt very offended by

8       some of the messages that Mauro had sort of indirectly

9       delivered, and I also think that there was a lot of

10      rework being done mostly because like they didn't fully

11      understand the nature of what Mauro was asking and they

12      sort of guessed what they thought it was, and they ended

13      up actually doing a lot of wasteful work on the company

14      side.       That was part of the reason why the audit got

15      delayed.

16           Q.       You mentioned somebody in the inventory group

17      was upset.       Do you remember who that person was or know

18      who that person was?

19           A.       Yeah.     Her first name was Sally.     I think her

20      last name is Chu, C-h-u.

21           Q.       And do you have any knowledge as to why she was

22      upset with Mr. Botta?

23           A.       She felt that Mauro was sort of questioning the

24      quality of her work, and she had been there for a long

25      time and she obviously took pride in what she was doing

                                    David Feldman Worldwide
     800-642-1099                     A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 31 of 45

                                     CONFIDENTIAL

                                                                  Page 62

1       that she didn't quite understand what it was Mauro

2       thought that she was doing wrong.            She just got this

3       message it's not good enough, it's not good enough, that

4       she had to do a lot of work.          And even when she had

5       redone the work, that still wasn't good enough, which I

6       believe was because Mauro just hadn't explained what it

7       was he needed in order to sort of conclude on this

8       thing.

9                     And I think she felt that he was sort of being

10      rude.       I think at one point I think I've seen an e-mail

11      where she said she felt as if he treated her like she

12      was a criminal or something like that.

13           Q.       Did you at any point -- I'll use the word

14      coach.       Like coach Mauro on how to deal or communicate

15      with Miss Chu?

16           A.       Yes.   I had a meeting with him in -- I think it

17      was in January, after I'd sort of gotten the first set

18      of -- let's call it complaints from Greg, talking about

19      how it was important that you meet in person, how it was

20      important that you explain the reason and the rationale

21      for the questions that you're asking, that you help the

22      client think through sort of what the information were

23      needed to provide in order to answer the questions.

24           Q.       Did you ever witness Mauro implement any of

25      your suggestions?

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 32 of 45

                                   CONFIDENTIAL

                                                                  Page 63

1            A.     I think he tried a little in the beginning, but

2       I did not see a lot of it.

3            Q.     Besides the controller at Harmonic, did anybody

4       else want Mr. Botta, to your knowledge, removed from the

5       Harmonic engagement?

6            A.     Well, I thought that he should be removed from

7       the Harmonic engagement.

8            Q.     We may have covered most of this information,

9       but why did you think he should be removed from the

10      Harmonic engagement?

11           A.     Because he had -- his sort of behavior had

12      created a very tense working relationship which made it

13      harder to get the work done, and I thought that for him

14      to continue out there would just -- like it would just

15      make it an unpleasant experience for both him and the

16      client, and it would be better for him to get to another

17      client where he could sort of start over fresh.            I also

18      was -- go ahead.     Sorry.

19           Q.     I'll let you finish.

20           A.     I also was unhappy with the fact that he hadn't

21      been able to get the audit done in any resemblance of

22      reasonable time, that it had taken forever to get the

23      audit done.     And I was concerned that this would be a

24      recurring issue, that we couldn't do the work in time.

25           Q.     Prior to -- well, withdrawn.

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 33 of 45

                                     CONFIDENTIAL

                                                                  Page 64

1                   Did you have to do anything in order to get

2       Mr. Botta removed from the Harmonic engagement?

3                   MR. REITER:     Object to form.

4                   THE WITNESS:     I had discussions about it with

5       HR and with some of the leaders in the office to make

6       sure we could identify another senior manager.

7       BY MR. CABECEIRAS:

8            Q.     Did you have to get approval in order to remove

9       Mauro from the Harmonic engagement?

10           A.     I ran the matter through the office, what I

11      considered to be the office leadership, and they -- I

12      believe they agreed with me.          It wasn't like I submitted

13      a thing for approval and I got approval.            It was more a

14      discussion.

15           Q.     And who did you discuss this with in office

16      leadership?

17           A.     I discussed it with Tim Carey, who was the

18      assurance leader, and Kevin Healy.

19           Q.     Do you recall when you had that conversation,

20      if it was conversation?         I should withdraw that

21      question.

22                  Did you have this conversation with both

23      Mr. Carey and Mr. Healy together?

24           A.     I don't remember.       It may have been

25      individually.     I don't remember the details of the

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 34 of 45

                                   CONFIDENTIAL

                                                                  Page 70

1       to be unreasonable in terms of what Mr. Botta was

2       requesting?

3            A.     I don't remember the details, but I remember we

4       had a number of meetings to sort of walk through some of

5       the requests and explain why we were making the request

6       and what we were looking at.

7                   So at this point I inserted myself in a lot of

8       the discussion to make sure that we were appropriately

9       explaining the background for the questions we were

10      asking.

11           Q.     And turning to the top of the page, do you know

12      who Patricia Lin is?

13           A.     I don't know who Patricia Lin is.

14           Q.     You know who Traci Nelson is; is that right?

15           A.     I know who Traci Nelson is, yes.       Oh, let me

16      phrase -- I don't remember who Patricia Lin is.            I may

17      have had -- yeah, I don't remember who she is.

18           Q.     Did Ms. Nelson ever make you aware that

19      Mr. Botta had complained to HR about your performance

20      evaluation?

21           A.     I don't know if it was Traci who made me aware,

22      but I was aware that he had complained.

23           Q.     Do you recall about when you became aware?

24           A.     It was sometime in April or May of 2016.

25           Q.     And were you ever asked to give a statement or

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 35 of 45

                                   CONFIDENTIAL

                                                                  Page 71

1       be interviewed with respect to Mr. Botta's complaint?
2            A.     Yes, I was.
3            Q.     And do you recall who interviewed you?
4            A.     I don't remember who -- I know it was someone
5       from ethics and compliance, but I don't remember their
6       name.
7            Q.     Do you recall where the interview took place?
8            A.     It was a phone interview.
9            Q.     Do you remember what this person asked you?
10                  MR. REITER:     Object to form.
11                  THE WITNESS:      They asked about the engagement
12      and the performance and my background and reasoning for
13      the performance evaluation.
14      BY MR. CABECEIRAS:
15           Q.     After you found out that this complaint was
16      made by Mr. Botta, it related to your performance
17      evaluation of him, did you ever reach out to Mr. Botta
18      directly and speak to him about this?
19           A.     I did not reach out.         He reached out to me a
20      little bit later.
21           Q.     Do you remember when?
22           A.     I want to say it was in either May or June of
23      2016.
24           Q.     And what did Mr. Botta say when he reached out
25      to you?

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 36 of 45

                                     CONFIDENTIAL

                                                                   Page 72

1            A.     He wanted to apologize for having initiated the

2       investigation and felt that HR may have taken his

3       comments about me retaliating a little bit out of

4       context, and that he didn't feel that I had done that

5       and therefore shouldn't have been investigated.

6            Q.     Did he say anything else?

7            A.     He probably did, but I don't remember.

8            Q.     Was this conversation by phone?

9            A.     I think this conversation was in person.          In

10      the PwC office.

11           Q.     Were you upset with Mr. Botta for making the

12      complaint at that time?

13           A.     I was dealing with it very factually.          Like I

14      can't say I was -- I can't say I was upset.             Like it was

15      just one more thing I had to deal with.             So, yeah, no, I

16      can't say I was upset about it.           It was just one thing I

17      needed to deal with.

18           Q.     Besides the interview we just talked about with

19      the unidentified person from either ethics or

20      compliance, did you have to talk to anybody else because

21      of Mauro's complaint?

22                  MR. REITER:     Object to form.

23                  THE WITNESS:     Not because of the complaint at

24      that point.     I think I -- I think there was some folks

25      from the same group who reached out to me like the

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 37 of 45

                                      CONFIDENTIAL

                                                                    Page 73

1       following year or something like that that I had to

2       repeat some of the discussions, but I think I had -- if

3       I remember right, in April, May, I had two discussions

4       with ethics and compliance regarding this.              So I had one

5       to kind of do an interview and the other to debrief me

6       on the result.

7       BY MR. CABECEIRAS:

8            Q.      And that was April or May of what year?

9            A.      '16.

10           Q.      And what was the overall result?

11           A.      The result, if I remember them right -- go

12      ahead.      Sorry.

13           Q.      Sorry.     The result as it was told to you.

14           A.      What I was told was that the complaints against

15      me had not been substantiated.

16           Q.      And you had mentioned the same group reached

17      out to you.         Do you remember who those folks were?

18           A.      I don't remember their names, but I believe it

19      was sometime the following year.

20           Q.      Did you ever speak to Ergen about the fact that

21      Mauro had opened this complaint against you?

22           A.      To who?

23           Q.      Ergen.

24           A.      I may have.     I don't remember.       I may have

25      mentioned to Ergen -- mentioned it to Ergen, but I don't

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company             www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 38 of 45

                                     CONFIDENTIAL

                                                                  Page 76

1             Q.    But at that time you were not the partner

2       assigned to the Gigamon audit?

3             A.    That's correct.

4                   MR. REITER:     Counsel, if you could hand the

5       witness Exhibit 15, we can mark it -- I think we're at

6       42.

7                   (Plaintiff's Exhibit 42 was marked for

8                   identification.)

9       BY MR. CABECEIRAS:

10            Q.    Bit of a long document so please, Stig, review

11      it, let me know when you're done.

12            A.    Okay.    I've looked at the document.

13            Q.    Great.    Thank you.     I'm going to turn your

14      attention to the page marked 1888.

15            A.    Okay.

16            Q.    If you recall, there's a paragraph, the first

17      complete paragraph that begins, "Mauro has numerous

18      strengths in areas such as."          If you can recall, was

19      this paragraph what you wrote in Mr. Botta's performance

20      review?

21                  MR. REITER:     I'm going to object to form and

22      object on the ground that the performance review speaks

23      for itself.

24                  THE WITNESS:     I have to go and check if it's

25      the same that's in the performance review.           It doesn't

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 39 of 45

                                     CONFIDENTIAL

                                                                  Page 77

1       necessarily seem inconsistent, but I have to check.

2                   MR. REITER:     Okay.    Let's go off the record for

3       a second.

4                   (Off-the-record discussion.)

5       BY MR. CABECEIRAS:

6            Q.     We can just go back on.

7            A.     Okay.   Was there a question for me or were you

8       going to ask another question?

9            Q.     I'm going to ask another question.

10           A.     Okay.

11           Q.     What's been highlighted as the fourth full

12      paragraph down as a reply to the written comment, the

13      last paragraph -- the last sentence in that paragraph

14      reads, "The audit effort was made challenging by the

15      conduct of the EL who pushed back on asking questions,

16      reminded me that, quote, important client of the firm

17      sit on the board of this client and removed questions I

18      was asking forcing me to re-add them at night when my

19      team was asking me why he was removing them."

20                  Stig, did you ever remind Mr. Botta that

21      important clients of Harmonic sit on the board of other

22      clients?

23                  MR. REITER:     Object to form, lacks foundation.

24      I think it misstates the document as well.

25                  THE WITNESS:     I did point out that there were

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 40 of 45

                                   CONFIDENTIAL

                                                                   Page 78

1       board members that sat on other clients and that as a

2       result we have to be sort of focused on doing a good job

3       with regard to this client.

4       BY MR. CABECEIRAS:

5            Q.     What would constitute a good job?

6            A.     An audit in accordance with the auditing

7       standard.     I think specifically I felt that there were

8       being made assertions that weren't sort of supported and

9       we weren't looking at all the facts and we had to have

10      the rigor of generating all the facts around some of the

11      issues.

12           Q.     And, Stig, you referred to auditing standard.

13      Is there a standard set of laws or guidelines that you

14      abide to when conducting these audits?

15           A.     There is a set of what's referred to as PCAOB

16      auditing standards which lay out the procedures you have

17      to do in various areas and kind of how you conduct an

18      audit.

19           Q.     The reply goes on in that sentence to say that

20      the EL removed questions that were being asked on the

21      Harmonic project.     Did you ever remove questions that

22      Mr. Botta was asking of Harmonic?

23           A.     So I don't remember the details.       It is

24      possible that I had removed questions because I thought

25      they were either already responded to or not necessary

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company               www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 41 of 45

                                     CONFIDENTIAL

                                                                    Page 79

1       to get to a conclusion.       So it's possible that I removed

2       questions, but I don't know the details of it.

3             Q.    Stig, do you have any idea of what the acronym

4       CN stands for?

5             A.    Where is this -- oh, there?           Yeah, CN probably

6       stands for coaching note.

7                   MR. CABECEIRAS:    Go off the record for a

8       second.

9                   (Break taken.)

10      BY MR. CABECEIRAS:

11            Q.    Back on the record.     Stig, did you actually

12      tell Mr. Botta he was being rolled off of the Harmonic

13      engagement?

14            A.    I believe I did, yes.

15            Q.    Was anybody else present when you spoke to

16      Mr. Botta?

17            A.    There may have been someone from HR there.

18            Q.    You don't recall who that person may have been?

19            A.    I think it was Matt Steele, but I don't know

20      for sure.

21            Q.    Stig, at one point was the Harmonic -- withdraw

22      it.

23                  Were you ever asked to hand over documents

24      pertaining to Harmonic audits because of an SEC

25      investigation?

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company                www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 42 of 45

                                     CONFIDENTIAL

                                                                  Page 81

1       Mr. Botta had reported PwC to the SEC?
2            A.       I don't know exactly.       I think it was in early
3       2018.       It could have been late 2017, but I think it was
4       early 2018.
5            Q.       Do you recall who told you that Mr. Botta
6       reported PwC to the SEC?
7            A.       Tim Carey.
8            Q.       Do you remember what exactly Mr. Carey said to
9       you about that?
10           A.       I don't remember the details of that
11      discussion.
12           Q.       Do you recall where you were?
13           A.       I believe I was in the office.
14           Q.       The office in San Jose?
15           A.       Yeah.   The San Jose PwC office.
16           Q.       At that time when Mr. Carey told you, were you
17      surprised by that news?
18                    MR. REITER:    Object to form.
19                    THE WITNESS:    I'm not sure how to respond to
20      that.
21      BY MR. CABECEIRAS:
22           Q.       Did you have any sort of emotional reaction
23      when Mr. Carey told you that Mr. Botta had reported PwC
24      to the SEC?
25           A.       I took the information as though I knew that

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 43 of 45

                                      CONFIDENTIAL

                                                                  Page 82

1       information.       I'm not sure if I -- I wasn't shocked, but

2       it also wasn't something I was sure that Mauro would do.

3       So like it's somewhere in between those two.

4            Q.      Did you ever become aware that PwC had

5       terminated Mr. Botta?

6            A.      I received a message from Traci saying that

7       Mauro was no longer working for us.

8            Q.      Prior to receiving that message, did Ms. Nelson

9       ever talk to you about terminating Mr. Botta?

10           A.      No.

11           Q.      Did anybody at PwC prior to you receiving that

12      message talk to you or consult with you or otherwise ask

13      your opinion on terminating Mr. Botta?

14           A.      No.

15           Q.      Stig, do you think Mr. Botta's a competent

16      auditor?

17                   MR. REITER:     Object to form.

18                   THE WITNESS:     I think Mauro had some strengths

19      when it comes to auditing.           I also think he have some

20      weaknesses when it comes to executing and performing the

21      audit.      So I would say that he's competent on some area.

22      On other areas I think there's some challenges.

23                   MR. CABECEIRAS:      Nothing else for me.   Counsel,

24      do you have any followups?

25                   MR. REITER:     Just one.

                                   David Feldman Worldwide
     800-642-1099                    A Veritext Company           www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 44 of 45

                                     CONFIDENTIAL

                                                                  Page 83

1                                  EXAMINATION

2       BY MR. REITER:

3            Q.     I have maybe one or two questions.

4       Mr. Haavardtun, just to clarify, were you aware before

5       Mr. Botta was terminated that he had filed a complaint

6       with the SEC regarding PwC?

7            A.     No.

8                   MR. REITER:     That's all the questions I have.

9                   MR. CABECEIRAS:      Okay.    Thank you.

10                  MR. REITER:     While we're still on the record,

11      I'll note that pursuant to the parties' protective order

12      in this case, the entire deposition transcript will be

13      deemed confidential for a certain period of time during

14      which the parties will have the opportunity to designate

15      certain portions or the entire transcript confidential.

16      //

17                   (Whereupon, the deposition of STIG HAAVARDTUN

18                   concluded at 2:15 p.m.)

19                                   --o0o--

20

21

22

23

24

25

                                  David Feldman Worldwide
     800-642-1099                   A Veritext Company            www.veritext.com
       Case 3:18-cv-02615-AGT Document 159-2 Filed 02/08/21 Page 45 of 45

                                   CONFIDENTIAL

                                                                  Page 85

1                          REPORTER'S CERTIFICATE

2                   I, THERESA NADEAU, CSR No. 10526, Certified

3        Shorthand Reporter, certify:

4                   That the foregoing proceedings were taken

5        before me at the time and place therein set forth, at

6        which time the witness was put under oath by me;

7                   That the testimony of the witness, the

8        questions propounded, and all objections and statements

9        made at the time of the examination were recorded

10       stenographically by me and were thereafter transcribed;

11                  That a review of the transcript by the deponent

12       was requested;

13                  That the foregoing is a true and correct

14       transcript of my shorthand notes so taken.

15                  I further certify that I am not a relative of

16       employee of any attorney of the parties, nor financially

17       interested in the action.

18                  I declare under penalty of perjury under the

19       laws of California that the foregoing is true and

20       correct.

21                  Dated this 11th day of January, 2019.

22

23

                                   <%15304,Signature%>

24                                 THERESA NADEAU, CSR NO. 10526

25

                                David Feldman Worldwide
     800-642-1099                 A Veritext Company              www.veritext.com
